
	

115 S903 IS: To amend the Caregivers and Veterans Omnibus Health Services Act of 2010 to extend and expand the pilot program on the use of community-based organizations and local and State government entities to ensure that veterans receive care and benefits for which they are eligible, and for other purposes.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 903
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Udall (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend the Caregivers and Veterans Omnibus Health Services Act of 2010 to extend and expand the
			 pilot program on the use of community-based organizations and local and
			 State government entities to ensure that veterans receive care and
			 benefits for which they are eligible, and for other purposes.
	
	
		1.Extension and expansion of pilot program on use of certain organizations and entities to ensure
			 that veterans
			 receive care and benefits for which they are eligible
 (a)ExtensionSubsection (b) of section 506 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 523 note) is amended to read as follows:
				
 (b)Duration of programThe Secretary may not carry out the pilot program after September 30, 2019.. (b)Expansion of locationsSubsection (c) of such section is amended by adding at the end the following new paragraph:
				
 (3)Additional locationsThe Secretary may expand the pilot program to include additional locations if the Secretary recommends that the pilot program be expanded in the initial report submitted under subsection (g)(2)(C)..
 (c)ReportSubsection (g) of such section is amended— (1)in the subsection heading, by striking Report on program and inserting Reports;
 (2)in paragraph (1), by inserting and not later than 180 days after the completion of the pilot program, after September 30, 2017,; and (3)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking The report and inserting Each report; and (B)in subparagraph (C), by inserting or expanding after continuing.
					
